Citation Nr: 0106532	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  95-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active service of more than 5 years duration 
prior to her separation therefrom in January 1985.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 1994 decision by the Department of Veterans Affairs 
(VA) Seattle Regional Office (RO) which denied service 
connection for left shoulder impingement syndrome, claimed 
secondary to a service-connected low back disability.  Due to 
her relocation, the claims file is now in the jurisdiction of 
the Phoenix RO.  


FINDINGS OF FACT

1.  The veteran was treated for low back pain on numerous 
occasions during active service; by July 1986 decision the RO 
granted service connection for degenerative joint disease at 
L4-5, currently rated 60 percent disabling.

2.  In 1992, she injured her left shoulder while swimming, an 
activity recommended as physical therapy for her low back 
disability; medical evidence since the 1992 left shoulder 
injury shows diagnoses including frozen left shoulder, left 
shoulder impingement syndrome, and subacromial bursitis.  

3.  The veteran's current left shoulder disorder has been 
implicated by competent evidence as secondary to the service-
connected low back disability, and it cannot be reasonably 
dissociated from the low back disability.


CONCLUSION OF LAW

The veteran's left shoulder disability is proximately due to 
her service-connected low back disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reveal that the veteran was 
treated for low back pain on multiple occasions during active 
service.  Pertinent in-service diagnoses include low back 
strain and paravertebral muscle spasm.  In-service X-ray 
studies first revealed lumbar scoliosis, and later showed 
disc space narrowing at L4-5.  

By July 1986 decision, the RO granted service connection for 
lumbar spine disability, characterized as degenerative joint 
disease at L4-5, with sciatic neuropathy.  The disability is 
currently rated 60 percent disabling.  

In June 1993, the veteran filed a claim of service connection 
for a "frozen left shoulder as a residual of my [service-
connected] back problem."  The service medical records are 
negative for clinical findings relating to her left shoulder.  
Essentially, she claims that her left shoulder disorder is 
secondary to her service-connected lumbar spine disability as 
she sustained a left shoulder injury while swimming, a form 
of physical therapy that was recommended for her service-
connected lumbar spine disability.  

A VA outpatient treatment record dated in September 1992 
reveals that the veteran complained of left shoulder pain of 
two months duration, which initially developed during her 
swimming exercise.  Examination at that time revealed left 
shoulder tenderness and pain on motion.  The diagnosis was 
left shoulder impingement, and treatment included cortisone 
injections.  Outpatient records dated in January and June 
1993 reveal follow-up examination of the left shoulder, and 
additional cortisone injections.  VA examiners noted her 8-
month history of left shoulder pain and impingement.  The 
veteran reported that prior cortisone injections provided 
only transient relief, and physical therapy provided no 
improvement.  The January 1993 outpatient record shows a 
diagnosis of multidirectional instability with secondary 
rotator cuff tendinitis, and reveals that the veteran 
received cortisone injections for chronic low back pain and 
chronic spondyloarthropathy.  

On VA examination in February 1994, the veteran described a 
long history of back problems.  She noted that swimming had 
been recommended by a VA physician as therapy for her 
service-connected low back disability.  It was not until she 
swam that she experienced the left shoulder pain.  At first, 
her left shoulder pain was treated with injections every 
three months with minimal improvement.  She complained of 
numbness in the ulnar aspect of her left hand.  She was 
unable to lay on her left arm and her left shoulder range of 
motion was limited.  Examination of the left shoulder 
revealed diffuse tenderness and crepitus with movement.  The 
left shoulder's range of motion was significantly limited.  
The diagnosis was "[h]istory of left shoulder pain after 
beginning swimming for exercise.  According to the [veteran], 
this was recommended because of her back problem."  

By March 1994 decision, the RO denied service connection for 
left shoulder disability, holding that the evidence did not 
tend to establish that her left shoulder disorder was related 
directly to service, or was secondary to her service-
connected low back disability.  She initiated a timely appeal 
of the decision in the same month.

Additional medical reports were furnished, including a May 
1994 letter from the Acting Chief of a VA medical center who 
had treated the veteran.  The physician wrote that:  

[The veteran] wished a letter from me 
regarding her left shoulder injury and my 
advice to her regarding exercise . . . 
[and] adjunct care for chronic back pain.  
It is very true for most of my early 
visits with her I advised swimming as a 
conditioning exercise likely to help her 
perhaps reduce back pain, and unlikely to 
make her back pain worse.

She then hurt her left shoulder swimming 
. . . which has not gotten better.  I do 
consider this an unforeseen result of my 
counsel to her.

At an August 1995 hearing, the veteran testified that she 
never sustained a left shoulder injury prior to that which 
occurred while swimming, an exercise prescribed as treatment 
for her low back disability.  She reiterated her contention 
that her left shoulder disorder was the direct result of the 
therapeutic swimming.  Specifically, she stated that service 
connection is warranted because, but for the swimming that 
was prescribed for her service-connected low back disability, 
her present left shoulder disorder would not have developed.  

Additional VA outpatient records dated between 1995 and 
December 1997 reveal continued clinical findings and 
treatment for left shoulder pain.  A March 1995 report shows 
a diagnosis of adhesive capsulitis of the left shoulder and 
multiple joint pain.  In September 1995, there was a 
diagnosis of left cubital tunnel syndrome, and the diagnosis 
in October 1995 was ankylosing spondylitis.  Shoulder 
tenderness was noted in November 1995.  A January 1996 
clinical evaluation showed diagnoses of ankylosing 
spondylitis, rheumatoid arthritis, left shoulder pain, 
subacromial bursitis and frozen shoulder.  Subacromial 
bursitis of the left shoulder was again diagnosed in 
September 1996.  

On VA examination in May 1997, it was reported that the 
veteran had a history of multiple diagnoses over the past 
several years, including ankylosing spondylitis of the spine, 
rheumatoid arthritis, left shoulder impingement syndrome and 
bursitis, as well as degenerative joint disease of the lumbar 
spine.  A history of frequent steroid injections was noted.  
The veteran reiterated that a VA physician had recommended 
swimming as treatment for her service-connected low back 
disability.  She reported that she is not a swimming 
enthusiast and would not have been swimming were it not for 
the effort to improve her low back disability.  She initially 
noticed that her left shoulder became painful and tender 
after several periods of therapeutic swimming.  She 
complained of progressive left shoulder pain over the past 
year, with increasing stiffness and limitation of motion.  
The examination revealed marked pain on all motion of he left 
shoulder joint with tenderness of the left shoulder joint.  
The diagnosis was left shoulder impingement syndrome.  The 
physician expressly noted that, based on history, the left 
shoulder condition appeared to have been the direct result of 
the recommended treatment of the low back condition.  "In 
this sense, there is a cause/effect relationship between the 
two."  

In September 1997, a VA physician responded to an RO request 
to review the medical records within the veteran's claims 
file in order to clarify the relationship between the left 
shoulder disorder and the service-connected low back 
disability.  The physician reported:  

Her records reveal that she, in the 
course of getting physical therapy for 
her spine, was advised to go swimming and 
her shoulder pain developed as a result 
of the swimming exercises.  It is 
interesting to note that 
. . . X-ray report . . . shows that she 
has a Hill-Sach's deformity in the head 
of the left humerus.  This defect in the 
posterolateral aspect of the humerus 
usually indicates that the [veteran] has 
had, if not a shoulder dislocation, 
certainly some subluxations.  So, it is 
entirely possible in the course of her 
swimming, this shoulder, if she does a 
backstroke, would sublux mildly 
repeatedly and immediately reduce, and 
this repeated trauma resulted in some 
necrosis of bone in the head of the femur 
and is the cause of this defect which is 
commonly know as the Hill-Sach's 
deformity.  

While I do not think that the lumbosacral 
. . . arthritis in [the veteran] could 
directly cause this woman's shoulder 
pain, I think that there may be a causal 
relationship in the fact that she, in the 
course of her treatment, was given the 
instruction to swim and as a result of 
this, developed shoulder pain and 
apparently some limitation in motion.  I 
think that we have to say that there is a 
causal relationship, that this occurred 
as a result of her physical therapy 
treatment in an effort to retain mobility 
of the back.

So in essence, while I think that the 
rheumatoid arthritis and/or 
osteoarthritis of the lumbar spine in 
itself is not a direct cause of her left 
shoulder pain, I think that the fact that 
she was treated, in part, by advice to 
swim to assist in maintaining motion in 
her back and relieving her discomfort and 
spasm, and as a result of this swimming 
she developed this shoulder problem which 
is now a persistent thing and which has 
developed a deformity in the head of the 
humerus, that there is, rather than a 
direct relationship, an indirect 
relationship and it is a causal 
relationship with the lumbar spine 
problems.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310 (2000).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Here, the veteran was afforded VA examination of her left 
shoulder, and VA medical opinion has been rendered.  The RO 
has obtained her service medical records, reports generated 
by VA examination, and opinions from VA physicians.  The 
claims file shows that no medical care provider has indicated 
that medical records exist which have not already been 
furnished.  Thus, the Board is satisfied that all relevant 
facts have been developed and there is no further duty to 
assist.

Resolution of the issues in this case must be considered on 
the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection are based on a review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Grottveit, 5 Vet. App. at 93.  This burden 
may not be met merely by presenting lay testimony, as lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

In this case, the positive evidence in support of the 
veteran's claim includes medical evidence reflecting post-
service diagnosis and treatment of a left shoulder disorder, 
and findings and opinions of VA medical care providers that 
proximately relate her left shoulder disorder with the 
service-connected low back disability.  In regard to the 
medical evidence of record, the Board first notes that the 
probative value of medical opinion evidence is based on 
review by medical experts of pertinent historical data, 
personal examination of the veteran, and the physicians' 
knowledge and skill in analyzing the pertinent data.  The 
Board must determine how much weight is to be attached to 
each opinion.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one physician's opinion over 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Only independent medical evidence may be considered to 
support Board findings.  If the medical evidence of record is 
insufficient, or of doubtful weight or credibility, the Board 
is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

It is significant in this case that the medical findings and 
opinion outlined above are essentially unanimous in tending 
to establish that the veteran's current left shoulder 
disorder is at least proximately due to the physical therapy 
regimen, i.e., swimming, she followed on the advice of a VA 
physician for relief of symptoms of her service-connected low 
back disability.  Since there are specific and definitive 
medical opinions of record, and there is no justifiable basis 
for contradicting these opinion based on the other evidence 
of record, see Colvin, 1 Vet. App. at 175, the Board finds 
the opinions to be credible and entirely valid and consistent 
with the evidence.  

In sum, there is medical evidence of record which tends to 
show a link or nexus to some degree at least between the 
veteran's current left shoulder disorder and her service-
connected low back disability.  The medical reports and 
opinions of VA physicians, while not definitively 
establishing that her current left shoulder disorder is 
directly related to the service-connected low back 
disability, do reflect that her left shoulder disorder is 
proximately due to the swimming she performed as part of her 
physical therapy for the service-connected low back 
disability.  Notably, the Board finds that the claims file 
does not contain evidence which sufficiently rebuts evidence 
tending to show a relationship between the veteran's current 
left shoulder disorder and the service-connected low back 
disability; at least not evidence of such quality or quantity 
that it outweighs evidence in support of the claim.  

As the evidence establishes that the veteran's left shoulder 
impingement syndrome cannot be reasonably dissociated from 
the low back disability for which service-connection was 
granted in July 1986, the Board concludes that the evidence 
is in favor of the veteran's claim for service connection for 
left shoulder impingement syndrome, secondary to the service-
connected low back disability.  


ORDER

Service connection for a left shoulder impingement syndrome 
is granted.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

